DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, there is a claim recitation of “long” hole or “long” groove, and such term “long” is a term of a relative degree that renders the scope of the claim unclear.
Claim 1 recites for an inner circumferential “portion” and an outer circumferential “portion” of the ceramic plate, but it is unclear how such portion is defined or limited to ascertain the scope of the claim. Also, claim 1 recites for “small” and “large”, and such terms are a relative term that renders the scope of the claim unclear.
Claim 1 recites for “the extended space of the rear surface” but there is no proper antecedent basis for such “extend space”, and also it is unclear if the “extended space” is the recited “ring -shape extended space” or not.  
Claim 16 lacks proper antecedent basis for “the temperature sensing part of the outer circumference side thermocouple”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2016/0002779).
Lin shows the ceramic heater claimed including a disc-shaped ceramic plate (128), a cylindrical shaft (126) having a small diameter portion and a large diameter portion having an end faced joined to a rear surface of the ceramic plate, an inner circumferential side resistance heating element (300A/505A) embedded in an inner circumferential portion of the ceramic plate, an outer circumferential side resistance heating element (300B/505C) embedded in an outer circumferential portion of the ceramic plate, attached elements including terminals (414A-415C/515) for the inner and outer circumferential side resistance heating elements, a long hole (340/535) extending from a start point in an inside area of the small diameter portion to a predetermined portion of the outer circumferential portion of the ceramic plate, an internal space of the cylindrical having a circular cylinder shape having a diameter equal to an inner diameter of the small diameter portion (it is noted that internal space overlaps with the small diameter portion of the ceramic plate wherein such overlapped area can be considered as the inner dimeter of the small diameter portion that is equal to the diameter of the internal space), a ring-shaped extended space is on an outer side of the circular cylinder shaped space and surrounded by the larger diameter portion, an entrance portion of the long hole is a long groove wherein the groove extends from the start point to an extended area within an extended space of the rear surface of the ceramic plate, and the attached components that are provided at a position other than the long groove and are provided within the inside area of the small diameter portion of the rear surface of the ceramic plate. Also, see Figures 3, 4A, 4B and 5. 
With respect to claim 2, Lin further shows the long groove that is provided along a radial direction of the ceramic plate. 
With respect to claim 4, Lin further shows the long hole is a thermocouple insertion hole in which a thermocouple (330) is inserted.
With respect to claim 18, Lin further shows a wall on the side of the starting point having a curved portion (335) that follows with the long hole from the rear surface of the ceramic plate. Also, see Figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2016/0002779) in view of Ma et al (US 2019/0252162).
Lin shows the ceramic heater claimed including the long groove, but Lin does not show the long groove is provided along a direction deviated from a radial direction of the ceramic plate. 
Ma shows a ceramic heater having a long groove (235) that is provided along a direction deviated from a radial direction of a ceramic heater wherein Ma teaches that the long groove in a curved form allows a thermocouple to be in close contact with the ceramic plate. Also, see para 0025.
In view of Ma, it would have been obvious to one of ordinary skill in the art to adapt Lin with the long groove that is deviated from a radial direction of the ceramic plate which would allow a thermocouple inserted therein to make a close thermal contact with the ceramic plate which would predictably allow more accurate temperature sensing of the ceramic plate. 
Claim(s) 5-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2016/0002779) in view of Goto (US 2012/0211933). 
Lin shows the ceramic heater claimed except for a thermocouple guide as claimed. 
Goto shows a thermocouple guide (432) having a curved portion with a vertical portion wherein the curved portion changes a direction from the vertical direction to the horizonal direction of a thermocouple. 
In view of Goto, it would have been obvious to one of ordinary skill in the art to adapt Lin with the thermocouple having a thermocouple guide that allows the thermocouple to change its vertical direction to a horizontal direction via a curved portion that is commensurate with the horizonal direction of the long groove that allows the thermocouple to be conveniently inserted into the long groove and long hole.
With respect to claim 6, Goto further shows the thermocouple guide having a curved portion (150y) with a diameter that is smaller than a vertically directed portion (150). Also, see para 0047.   
With respect to claims 7-10, Goto shows a thermocouple in the thermocouple guide wherein the thermocouple guide is arranged in a long groove and the hole. 
With respect to claims 11, 12, Goto further shows a temperature sensing part (50a) that is arranged to fall within a width of an outer circumferential side of a heating element (24) of the ceramic plate.  
With respect to claim 13, Lin shows that dimensions of the groove can be designed to increase accuracy in temperature readings (para 0058), and it would have been obvious to one of ordinary skill in the art to provide the groove hole in the claimed shape and claimed curvature radius as a matter of routine experimentations, lacking criticality, to ensure that accurate temperature readings can be predictably made by the thermocouple. 
With respect to claim 14, Goto shows the long hole having a wide with portion (423a) in the start point and a narrow width portion (426; also, see Figure 12) in the terminal position, and it would have been obvious to one of ordinary skill in the art to adapt Lin with the hole having the claimed portion including a taper portion in the middle of the path from the start point to the terminal position which would allow the thermocouple to be conveniently inserted through the hole and to be in a good thermal position within the ceramic plate to predictably and accurately measure the temperature readings therein. 
With respect to claim 15, Goto also shows a ceiling face of the long hole has a depth at the start point that is greater than the depth of the terminal position as illustrated in Figure13. 
With respect to claim 17, Lin as well as Goto further shows a gap between the long groove and the attachment components such as terminals of the heating element, and it would have been obvious to provide such gap in the range of 2 mm or larger or any other suitable range so that the terminals of the heating element are adequately and sufficiently spaced from the thermocouple, which is arranged in the hole groove, so that the terminals and the thermocouple are adversely affected from one another thermally or electrically. 
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2016/0002779) in view of Lin et al (US 2007/0251938; hereinafter Lin ‘938) or Ito et al (US 2004/0026402) and Goto et al (US 2012/0211933).
Lin shows the ceramic heater claimed including a thermocouple but does not explicitly show a temperature sensing part of the thermocouple is a convex curved face and a portion of the long hole is a convex face.
Lin ‘938 shows it is known to provide a temperature sensing part of a thermocouple that has a convex curve face. Also, see Figure 2. 
Ito also shows a temperature sensing part of a thermocouple that has a convex curved face. Also, see Figure 5. 
Goto shows it is known to provide a face of the terminal portion with a concave curved face that receives a temperature sensing part of the  thermocouple as illustrated in Figures 2 and 3. 
In view of Lin ‘938 or Ito, and Goto, it would have been obvious to one of ordinary skill in the art to adapt Lin with a temperature sensing part of the thermocouple having a convex curved face, which is a known structure of a thermocouple, wherein the convex curved face of the thermocouple is received in a concave curved face of the terminal face of the long groove so that the thermocouple makes a close thermal contact in the long hole of the ceramic plate to effectively and predictably make accurate temperature readings therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761